Case: 15-12294   Date Filed: 12/01/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-12294
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:07-cr-00212-GKS-DAB-1



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                  versus

WILLIE JAMES DOUGLAS, JR.,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 1, 2015)

Before WILSON, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-12294    Date Filed: 12/01/2015   Page: 2 of 2


      Conrad Kahn, appointed counsel for Willie James Douglas, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent review of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the district court’s denial of Douglas’s 18 U.S.C. § 3582(c)(2)

motion is AFFIRMED.




                                         2